                                          Case 4:19-cv-01843-KAW Document 75 Filed 04/27/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     THE CENTER FOR INVESTIGATIVE                        Case No. 4:19-cv-01843-KAW
                                         REPORTING, et al.,
                                   8                                                         ORDER GRANTING IN PART AND
                                                         Plaintiffs,                         DENYING IN PART DEPARTMENT
                                   9                                                         OF LABOR'S ADMINISTRATIVE
                                                  v.                                         MOTION FOR LEAVE TO FILE
                                  10                                                         SUPPLEMENTARY MATERIAL
                                         U.S. DEPARTMENT OF LABOR,
                                  11                                                         Re: Dkt. No. 70
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          On April 13, 2020, Defendant Department of Labor filed an administrative motion for

                                  14   leave to file supplementary material in connection with the motion to intervene. (Mot., Dkt. No.

                                  15   70.) Therein, the DOL seeks to file a five-page supplemental brief addressing two issues that

                                  16   arose after the filing of its March 10, 2020 opposition: 1) that the DOL has clarified its position

                                  17   with respect to its discretionary prospective release of the EEO-1 reports at issue in this FOIA

                                  18   case; and 2) that the DOL contends that Synopsys is now procedurally barred from filing an

                                  19   appeal because it did not file a motion to extend the time period to appeal under Federal Rule of

                                  20   Appellate Procedure 4(a)(5). (Mot. at 1-2.)

                                  21          Potential Intervenor Synopsys, Inc. filed an opposition on the grounds that the Government

                                  22   has clarified its position regarding the release issue in the administrative motion and in its filing in

                                  23   the reverse-FOIA action, such that further briefing is not warranted. (Synopsys Opp’n, Dkt. No. 71

                                  24   at 1-2.) The Court disagrees, and believes that it would be beneficial to have formal briefing in

                                  25   connection with this motion that cements the Government’s position on this issue.

                                  26          Additionally, Synopsys argues that its time to appeal has not started, because it has not

                                  27   been permitted to intervene. (Synopsys Opp’n at 2.) Furthermore, the issue regarding the

                                  28   timeliness of an appeal is typically adjudicated by the Court of Appeals. Id. at 3. The Court agrees.
                                          Case 4:19-cv-01843-KAW Document 75 Filed 04/27/20 Page 2 of 2




                                   1          Accordingly, the Court GRANTS IN PART AND DENIES IN PART the DOL’s motion

                                   2   for leave to file supplementary material. The Government is permitted to file a supplemental brief,

                                   3   not to exceed three pages, clarifying its position on whether it has the discretion to release EEO-1

                                   4   reports and how that may affect its prior arguments regarding Synopsys’s standing to appeal.

                                   5          DOL’s supplemental brief shall be filed by May 8, 2020. Synopsys may file an optional,

                                   6   responsive supplemental brief on or before May 15, 2020, also not to exceed three pages. The

                                   7   hearings on the motion to intervene and the motion for summary judgment in the reverse-FOIA

                                   8   case are continued to June 4, 2020.

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 27, 2020
                                                                                             __________________________________
                                  11                                                         KANDIS A. WESTMORE
                                  12                                                         United States Magistrate Judge
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
